Title: From Thomas Jefferson to Pierce Butler, 27 July 1801
From: Jefferson, Thomas
To: Butler, Pierce


               
                  Dear Sir
                  Washington July 27. 1801.
               
               Your favors of the 19th & 21st. are duly recieved. mr Pintard’s application is with the Secretary of state. there is considerable competition for the consulship of Madeira, & mr Pintard’s application is not for himself but for his nephew, perhaps in Commendam.  your recommendation of Capt. Conelly will be duly attended to. we do not however expect to send another squadron to the Mediterranean till the Spring. the one now gone will remain to the beginning of winter, during which the Barbary cruisers are laid up.
               We have recieved through mr King information from the British government that his Majesty understanding we were sending a squadron to the Mediterranean to protect our commerce there, had given orders that the ports of Gibraltar, Mahon & Malta should recieve us freely & his stores there be open to our supply. this, with some other indications gives us hope that that government may be disposed to treat us with more justice & respect. a moderate degree of both will enable us to convince them that we sincerely wish to cultivate peace & commerce with them, & to carry an even hand between them & their rivals. accept assurances of my friendly esteem & high consideration & respect
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. I leave this on the 30th. to pass August & September at Monticello
               
            